                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASMINE REYNOLDS,                                         CIVIL ACTION
              Plaintiff,

              v.

BELMONT BEHAVIORAL HEALTH,                                NO. 18-2152
ACADIA HEALTHCARE, INC. AND
JENNIFER POLEN,
                Defendants.

                                          ORDER

       AND NOW, this 24th day of January, 2019, upon consideration of Defendants’ Motion

to dismiss Plaintiff’s First Amended Complaint (ECF Nos. 37, 41), and Plaintiff’s Response in

Opposition thereto (ECF No. 40), IT IS ORDERED that Defendants’ Motion is GRANTED.

The First Amended Complaint (ECF No. 36) is DISMISSED WITHOUT PREJUDICE.

Plaintiff shall file any amended complaint by March 25, 2019.



                                                   BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
